Citation Nr: 1112549	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for thoracic spine disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2010, the Veteran and his spouse testified at a videoconference Board hearing.  The transcript is associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran who has been in receipt of compensation for service-connected chronic musculoligamentous strain of the thoracic spine since April 1989.  The disability was initially rated as 10 percent disabling, and since April 2001 has been rated as 20 percent disabling.  He contends that his disability picture is more severe than what is contemplated by the rating.  

The Veteran was involved in a post-service motor vehicle accident in December 2005, which required two laminectomies of the lumbar spine.  There is, however, evidence of some potential involvement of the thoracic spine, and the Veteran contends that the traumatic accident worsened his service-connected condition as well as the nonservice-connected portions of his spine.  Overall, the Veteran contends that he is extremely limited in forward flexion, cannot bend to pick up items, is restricted in his ability to work and drive long distances, requires an assistive device to ambulate, and has a great deal of pain on a day-to-day basis.  

There is ample evidence documenting the impact of the post-service injury on the lumbar spine.  Of interest, however, are private medical records dating from December 2005 to February 2006 which include thoracic strain and cervical strain as manifestations of the Veteran's disability picture after his motor vehicle accident.  This suggests that there is some interplay between the accident-caused damage to the lumbar spine and the Veteran's thoracic spine, only the latter of which is service connected.  In a February 2009 VA medical opinion, which is titled "general medical examination," the examiner determined that it was not as likely as not that the Veteran's service-connected thoracic spine disability was worsened by the post-service accident.  That is, this examiner did not attribute the more severe back findings to the service-connected thoracic spine disability.  It is noted that there was no mention made of the 2005-2006 private medical records that included some assessment of thoracic spine disablement (with partial improvement) following the 2005 accident.  Nonetheless, the 2009 VA examination contained findings of severe thoracolumbar forward flexion limitation, with the Veteran only being able to move in that position to a maximum of 10 degrees.  The examiner, however, failed to describe the degree of disability associated solely with the Veteran's service-connected thoracic spine disability-if indeed it is possible to do so.  

Indeed, an examination should be conducted which should include discussion of the extensive post-service findings in the thoracic and lumbar spine.  It is noted that the 2009 VA examiner, in concluding that worsening back symptoms/flexion problems were not a manifestation of the service-connected thoracic spine disability, did not discuss the 2005-2006 private medical records which, at least potentially, raised the issue.  The examiner must discuss whether the limitations of flexion are manifestations (in whole or in part) of the service-connected thoracic spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for an orthopedic examination to determine the current severity of his service-connected thoracic spine disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and the results of any diagnostic testing deemed necessary, the examiner should provide range of motion findings of the thoracolumbar spine.  The examiner should provide an opinion regarding the degree of disability associated with his service-connected thoracic spine disability contrasted with the degree of disability associated with his 2005 motor vehicle accident.  In so doing, the private medical evidence must be discussed.  The examination report must include a complete rationale for all opinions and conclusions expressed.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


